 

Exhibit 10.34

 

FORBEARANCE AGREEMENT FOR
AMERICAN EAGLE ENERGY CORPORATION

 

This FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of April 2,
2015 (the “Forbearance Effective Date”), by and among American Eagle Energy
Corporation (the “Issuer”), the Guarantors party to the Indenture (as
hereinafter defined) (collectively, with Issuer, the “Credit Parties”) and
holders of Notes or investment managers to holders of the Notes issued under the
Indenture that are parties hereto (each, a “Noteholder” and together, the
“Noteholders”).

 

RECITALS

 

A.           Issuer, the other Credit Parties and U.S. Bank National
Association, as trustee (in such capacity, the “Trustee”) are parties to that
certain Indenture, dated as of August 27, 2014 (the “Indenture”), pursuant to
which, among other things, the Issuer issued the Notes.

 

B.           As of the date hereof, the Defaults and Events of Default
identified below that have occurred, may occur, or continuing to occur prior to
or during the Forbearance Period (as hereinafter defined) are collectively
defined below as “Specified Defaults”.

 

C.           The Issuer has requested that, during the Forbearance Period, the
Noteholders agree to forbear from exercising certain of their default-related
rights and remedies against the Issuer and the other Credit Parties with respect
to the Specified Defaults, notwithstanding the existence of the Specified
Defaults and subject to the terms and conditions set forth herein.

 

D.           Subject to the terms and conditions set forth herein, and
conditioned on the Credit Parties complying with their respective obligations
hereunder, the Noteholders have agreed to forbear from exercising certain of
their default-related rights and remedies against the Issuer and the other
Credit Parties with respect to the Specified Defaults, in order to permit the
Noteholders and the Credit Parties to negotiate and effectuate a restructuring
of the financial affairs of the Credit Parties.

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

Section 1.          

 

Definitions

 

Unless otherwise defined elsewhere in this Agreement, capitalized terms used
herein shall have the meanings ascribed to them in the Indenture.

 

 

 

 

“Forbearance Default” shall mean the occurrence of one or more of the following:
(i) failure by the Credit Parties to comply with any provision of this
Agreement; or (ii) the occurrence of any default or Event of Default under the
Indenture or any other Loan Document that is not a Specified Default.

 

“Loan Documents” means the Indenture together with all other agreements,
instruments, and other documents executed in connection with or relating to the
Obligations or the Collateral.

 

“Remaining Accrued and Unpaid Interest” means the (i) Aggregate Accrued and
Unpaid Interest minus the (ii) Partial Interest Payment.

 

“Specified Defaults” shall include any defaults or Events of Defaults (i) under
any of: Sections 6.01(1), 6.01(2), 601(3), and 6.01(6) of the Indenture; and
(ii) under that certain Credit Agreement, dated August 27, 2014, by and among
the Issuer, SunTrust Bank, as Administrative Agent and Lender, and SunTrust
Robinson Humphrey, Inc. (the “SunTrust Credit Agreement”).

 

Section 2.          

 

Confirmation by Issuer of Obligations and Specified Defaults

 

Each Credit Party acknowledges and agrees that: (i) as of March 31, 2015, the
aggregate principal balance of the outstanding Obligations under the Indenture
is $175,000,000; and (ii) the interest, including default interest accruing
pursuant to the Indenture, that was due and payable as of March 31, 2015 was
$9,838,888.89 (the “Aggregate Accrued and Unpaid Interest”), of which $4,000,000
(“Partial Interest Payment”) has been initiated for payment or will be paid on
or prior to April 2, 2015 to the Trustee (without any withholding, offset,
reduction, or abatement by the Credit Parties) for the benefit of all holders of
the Notes.

 

The foregoing amounts do not include fees, expenses and other amounts that are
chargeable or otherwise reimbursable under the Indenture and the other Loan
Documents.  None of the Issuer or the other Credit Parties has any current
rights of offset, defenses, claims or counterclaims with respect to any of the
Obligations.

 

(a)          Each Credit Party: (i) acknowledges and agrees that (A) each of the
Specified Defaults constitutes a material Event of Default that has occurred and
is continuing as of the date hereof or may occur during the Forbearance Period,
as the case may be, and (B) none of the Specified Defaults has been cured as of
the date hereof or is expected to be cured during the Forbearance Period; and
(ii) represents and warrants to the Noteholders that, except for the Specified
Defaults, no other Events of Default have occurred and are continuing as of the
date hereof, or, after due inquiry by the Credit Parties, are expected to occur
during the Forbearance Period, as the case may be. The Credit Parties represent
and warrant that, when it was filed with the Securities and Exchange Commission,
the Issuer’s Annual Report on Form 10-K for the fiscal year ended December 31,
2014, did not contain any untrue statement of a material fact and did not omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and that, to
the knowledge of the Credit Parties after due inquiry, there has not been any
event, occurrence, or development since January 1, 2015 that would cause any
information or statement contained in such Annual Report to be untrue or
misleading, other than the Specified Defaults. The Credit Parties further
acknowledge that the Noteholders and the Trustee’s security interests in the
Collateral continue to be valid, binding, and enforceable security interests
(subject to the senior priority SunTrust Credit Agreement which has not been
drawn during the Forbearance Period, shall not be drawn during the Forbearance
Period, and which, during the Forbearance Period, the Issuer shall not attempt
to refinance or otherwise transfer or assign) that secure the Obligations, and
no tax or judgment liens are currently of record against Issuer or any other
Credit Party.

 

2

 

 

(b)          Other than the Specified Defaults, any misrepresentation of the
Issuer or any other Credit Party hereunder, or any failure of such party to
comply with the covenants, conditions and agreements in this Agreement, the
Indenture, other Loan Documents or in any other agreement, document, or
instrument at any time executed and/or delivered by Issuer or any other Credit
Party with, to or in favor of any Noteholder or the Trustee shall constitute an
immediate Forbearance Default hereunder, and shall have the same force and
effect as an Event of Default under the Indenture and the other Loan Documents.

 

(c)          The Credit Parties acknowledge and agree that (i) the Noteholders
have the authority to accelerate the Obligations by written notice to the Credit
Parties in accordance with section 6.02 of the Indenture, (ii) immediately upon
the termination of the Forbearance Period, the Noteholders will be deemed to
have duly given notice in accordance with the requirements of the Indenture,
including Section 6.02, of acceleration of the Obligations, and (iii)
immediately upon the termination of the Forbearance Period, the Obligations
shall be accelerated and the Credit Parties shall recognize the Obligations as
duly accelerated in accordance with Section 6.02 of the Indenture without the
requirement of further demand, presentment, protest, or notice of any kind.

 

Section 3.          

 

Forbearance; Forbearance Default Rights and Remedies.

 

(a)          Effective as of the Forbearance Effective Date, each of the
Noteholders agrees that (i) until the expiration or termination of the
Forbearance Period, it will temporarily forbear from exercising its
default-related rights and remedies against Issuer or any other Credit Party
solely with respect to the Specified Defaults, and (ii) to the extent that the
Trustee accelerates the Notes during the Forbearance Period, each of the
Noteholders (which cumulatively hold in excess of fifty percent of all Notes
issued) shall vote to decelerate or reverse the acceleration; provided, however,

 

(i)          past-due Obligations, including the Remaining Accrued and Unpaid
Interest shall continue to bear interest at the Default Rate until paid in
accordance with the Indenture;

 

(ii)         each Credit Party shall comply with all limitations, restrictions
or prohibitions that would otherwise be effective or applicable under the
Indenture or any of the other Loan Documents during the continuance of any Event
of Default;

 

3

 

 

(iii)        nothing herein shall restrict, impair or otherwise affect any
Noteholder’s or Trustee’s right to file, record, publish or deliver a notice of
default or document of similar effect under any state foreclosure law.

 

(b)          As used herein, the term “Forbearance Period” shall mean the period
beginning on the Forbearance Effective Date and ending on the earliest to occur
of (the occurrence of an event specified in clause (i), (ii), (iii) or (iv)
below, a “Termination Event”): (i) the occurrence of any Event of Default under
subsections 6.01(10) or 6.01(11) of the Indenture or the commencement of an
involuntary proceeding or filing of an involuntary petition against the Credit
Parties under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law (collectively, a “Bankruptcy Default”), (ii) May 15, 2015, (iii)
April 2, 2015, unless the Issuer shall have initiated payment the Partial
Interest Payment to the Trustee on or prior to such time on such date, or (iv)
the occurrence of a Forbearance Default.

 

(c)          Upon the occurrence of a Termination Event, the agreement of the
Noteholders hereunder to forbear from exercising their respective
default-related rights and remedies shall immediately terminate without the
requirement of any demand, presentment, protest, or notice of any kind, all of
which Issuer and the other Credit Parties each waives. Issuer and the other
Credit Parties each agrees that any or all of the Noteholders or Trustee may at
any time thereafter proceed to exercise any and all of their respective rights
and remedies under any or all of the Indenture, any other Loan Document and/or
applicable law, including, without limitation, their respective rights and
remedies with respect to the Specified Defaults. Without limiting the generality
of the foregoing, upon the occurrence of a Termination Event, the Noteholders
and Trustee may, in their sole discretion and without the requirement of any
demand, presentment, protest, or notice of any kind, (i) continue to charge
interest on any or all of the Obligations (including the Remaining Accrued and
Unpaid Interest) at the Default Rate in accordance with the Indenture, (ii)
commence any legal or other action to collect any or all of the Obligations from
Issuer, any other Credit Party and/or any Collateral, (iii) foreclose or
otherwise realize on any or all of the Collateral, and/or appropriate, setoff or
apply to the payment of any or all of the Obligations, any or all of the
Collateral, and (iv) take any other enforcement action or otherwise exercise any
or all rights and remedies provided for by any or all of the Indenture, any
other Loan Documents and/or applicable law, all of which rights and remedies are
fully reserved by the Noteholders and Trustee.

 

(d)          Any agreement to extend the Forbearance Period, if any, shall be in
the sole discretion of each Noteholder and must be set forth in writing and
signed by a duly authorized signatory of each such Noteholders.

 

(e)          The Issuer and the other Credit Parties each acknowledges that none
of the Noteholders, nor the Trustee, has made any assurances concerning (i) any
possibility of an extension of the Forbearance Period, (ii) the manner in which
or whether the Specified Defaults may be resolved or (iii) any additional
forbearance, waiver, restructuring or other accommodations.

 

(f)          The parties hereto agree that the running of all statutes of
limitation or doctrine of laches applicable to all claims or causes of action
that any Noteholder or the Trustee may be entitled to take or bring in order to
enforce its rights and remedies against Issuer or any other Credit Party is, to
the fullest extent permitted by law, tolled and suspended during the Forbearance
Period.

 

4

 

 

(g)          The Issuer and the other Credit Parties each acknowledges and
agrees that any financial accommodation that any Noteholder or the Trustee makes
on or after the Forbearance Effective Date has been made by such party in
reliance upon, and in consideration for, among other things, the general
releases and indemnities contained in Section 5 hereof and the other covenants,
agreements, representations and warranties of Issuer and the other Credit
Parties hereunder.

 

Section 4.          

 

Supplemental Terms, Conditions and Covenants During the Forbearance Period

 

In order to induce the Noteholders to forbear from the exercise of their rights
and remedies as set forth in this Agreement, the Credit Parties hereby agree to
comply with the following terms, conditions and covenants, in each case
notwithstanding any provision to the contrary set forth in this Agreement, the
Indenture or any other Loan Document:

 

(a)          Each of Issuer and the other Credit Parties shall, and shall cause
its officers, directors, employees and advisors to, cooperate fully with the
Noteholders and their Representatives in furnishing information as and when
reasonably requested by any Noteholder or their representatives regarding the
Collateral or Issuer’s or any other Credit Party’s financial affairs, finances,
financial condition, business and operations. The Noteholders shall have
reasonable access during normal business hours to the offices, properties,
officers, key employees, accountants, auditors, and other representatives, books
and records of the Credit Parties during the Forbearance Period;

 

(b)          The Credit Parties will deliver to the Noteholders a detailed,
weekly cash budget setting forth the Credit Parties projected weekly expenses
through the week ended May 16, 2015, which shall permit a variance that is no
less favorable than a 10% negative cumulative variance on a rolling basis based
on the “ending cash” line and excluding any variance previously approved by the
Noteholders (the “Budget”) in a form and methodology satisfactory to the
Noteholders, an initial version of which has been provided to and approved by
the Noteholders. In addition to any and all reporting requirements set forth in
the Indenture, on a weekly basis during the Forbearance Period, the Credit
Parties shall provide the Noteholders a report, in a form and methodology
acceptable to the Noteholders, comparing the Credit Parties’ actual cash
receipts and disbursements on a line-by-line category basis for the immediately
preceding week in the Budget compared to projected cash receipts and
disbursements such categories for such week as set forth in the Budget. The
Credit Parties shall only make expenditures that are in accordance with the
Budget. The Credit Parties may not modify the Budget without the consent of the
Noteholders;

 

(c)          On April 6, 2015, and each Monday thereafter during the Forbearance
Period, the Credit Parties will deliver to the Noteholders the following weekly
financial reports as of the close of business for the immediately preceding
calendar week, all in form, content and detail satisfactory Noteholders: (i) an
accounts receivable aging report; (ii) a cash receipts report; (iii) an accounts
payable aging report; and (iv) a report of accounts payable and accrued
liabilities;

 

5

 

 

(d)          As soon as practicable and in any case on or prior to April 10,
2015, the Issuer shall enter into a written agreement reasonably acceptable to
the Noteholders, on terms and conditions reasonably acceptable to the
Noteholders, to retain a restructuring advisor, temporary chief financial
officer, consultant, financial advisor and/or other third-party professional or
similar consultant reasonably acceptable to the Noteholders (the “Financial
Advisor”), who shall report to the Board of Directors of Issuer. All times
during the Forbearance Period Issuer shall continue to retain the Financial
Advisor acceptable to the Noteholders on terms and conditions reasonably
acceptable to the Noteholders;

 

(e)          During the Forbearance Period, the Credit Parties shall not be
permitted to sell, assign, transfer, lease or sublease any assets owned,
maintained, leased or otherwise controlled by any of them outside of the
ordinary course of business, unless or until they obtain the prior written
consent of Noteholders, which consent may be withheld by any Noteholder in its
sole discretion;

 

(f)          During the Forbearance Period, the Credit Parties shall (i)
continue to pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all of its liabilities and
obligations arising in the ordinary course of business during the Forbearance
Period as contemplated by the Budget, and (ii) without duplication of (i), not
default on any of its obligations to any third party, the payment or
satisfaction of which is contemplated by the Budget;

 

(g)          During the Forbearance Period, the Credit Parties shall not grant a
security interest in any of their assets to other creditors without the prior
written approval of the Noteholders, which consent may be withheld by any
Noteholder in its sole discretion;

 

(h)          The Credit Parties shall not make any payment to holders of Notes
in total or partial satisfaction of the Remaining Accrued and Unpaid Interest
amount without the consent of each of the Noteholders;

 

(i)          The Credit Parties shall immediately notify the Noteholders in
writing if any person or entity asserts any lien, encumbrance, security
interest, or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process or any claim of control) against any
of them or any of their property or assets (each, an “Adverse Claim”) promptly
when the Credit Parties learn of such Adverse Claim;

 

(j)          The Credit Parties shall immediately notify the Noteholders in
writing of any action by any creditor of the Credit Parties (including, without
limitation, trade creditors and unsecured creditors) with respect to the
collection or enforcement of debt of, or the commencement or threat of any
action against, the Credit Parties or the Collateral, including, but not limited
to, the (i) acceleration of indebtedness, (ii) actual, attempted, or threatened
filing of an involuntary bankruptcy petition, (iii) the actual, attempted, or
threatened termination of, or withholding of services under, an executory
contract between the Credit Parties and such creditor;

 

6

 

 

(k)          The Credit Parties shall continue to perform and observe all
covenants, terms and conditions in and other obligations contained in all of the
Loan Documents and this Agreement, except with respect to the Specified
Defaults;

 

(l)          The Credit Parties shall deposit all cash, cash equivalents,
checks, notes, drafts, instruments, refunds, deposits, production proceeds
attributable to oil and gas proceeds and all other proceeds of Collateral into
“Controlled Accounts,” as such term is defined under the SunTrust Credit
Agreement;

 

(m)          If the Credit Parties determine to file voluntary petitions for
relief under title 11 of chapter 11 of the United States Code, the Credit
Parties agree that they shall use their reasonable efforts to file such
petitions in the United States Bankruptcy Court for the Southern District of New
York;

 

(n)          The Credit Parties shall continue to be bound by and comply with
the terms of that certain letter agreement between the Issuer and Andrews Kurth
LLP, dated as of March 6, 2015; and

 

(o)          The Credit Parties shall continue to be bound by and comply with
the terms of the non-disclosure agreements between the Issuer and each
Noteholder, each of which are dated as of March 22, 2015.

 

Section 5.          

 

General Release

 

(a)          In consideration of, among other things, the Noteholders’ execution
and delivery of this Agreement, each of the Issuer and the other Credit Parties,
on behalf of itself and its agents, representatives, officers, directors,
advisors, employees, subsidiaries, affiliates, successors and assigns
(collectively, the “Releasors”), hereby forever agrees and covenants not to sue
or prosecute against any Releasee (as hereinafter defined) and hereby forever
waives, releases and discharges each Releasee (as hereinafter defined) from any
and all claims (including, without limitation, crossclaims, counterclaims,
rights of set-off and recoupment), actions, causes of action, suits, debts,
accounts, interests, liens, promises, warranties, damages and consequential
damages, demands, agreements, bonds, bills, specialties, covenants,
controversies, variances, trespasses, judgments, executions, costs, expenses or
claims whatsoever, that such Releasor now has or hereafter may have, of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (collectively, the
“Claims”), against any or all of the Noteholders and Trustee in any capacity and
their respective affiliates, subsidiaries, shareholders, partners and
“controlling persons” (within the meaning of the federal securities laws), and
their respective successors and assigns and each and all of the officers,
directors, employees, shareholders, partners, agents, attorneys, advisors and
other representatives of each of the foregoing (collectively, the “Releasees”),
based in whole or in part on facts, whether or not now known, existing on or
before the Forbearance Effective Date, that relate to, arise out of or otherwise
are in connection with: (i) any or all of the Indenture or transactions
contemplated hereby or any actions or omissions in connection herewith or (ii)
any aspect of the dealings or relationships between or among Issuer and the
other Credit Parties, on the one hand, and any or all of the Noteholders and
Trustee, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof.

 

7

 

 

(b)          Each of the Issuer and other Credit Parties, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Issuer or any other Credit Party pursuant to Section 5(a) hereof.
 If Issuer, any other Credit Party or any of its successors, assigns or other
legal representatives violates the foregoing covenant, the Credit Parties, each
for itself and its successors, assigns and legal representatives, jointly and
severally agree to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys' fees and costs incurred by
any Releasee as a result of such violation.

 

Section 6.          

 

Ratification of Liability.  Each of the Issuer and the other Credit Parties, as
debtors, grantors, pledgors, guarantors, assignors, or in other similar
capacities in which such parties grant liens or security interests in their
properties or otherwise act as accommodation parties or guarantors, as the case
may be, under the Indenture and Loan Documents, hereby ratifies and reaffirms
all of their payment and performance obligations (including, but not limited to,
Obligations under the Indenture and the Remaining Accrued and Unpaid Interest)
and obligations to indemnify, contingent or otherwise, under each of such
documents to which it is a party, and ratifies and reaffirms their grants of
liens on or security interests in their properties pursuant to such documents to
which they are a party, respectively, as security for the Obligations under or
with respect to the Indenture, and confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Agreement, the Indenture or any other Loan Document.

 

8

 

 

Section 7.          

 

Reference To And Effect Upon The Indenture

 

(a)          All terms, conditions, covenants, representations and warranties
contained in the Indenture and other Loan Documents, and all rights of the
Noteholder and the Trustee and all of the Obligations, shall remain in full
force and effect.  Each of the Issuer and the other Credit Parties hereby
confirms that the Indenture and the other Loan Documents are in full force and
effect and that neither the Issuer nor any other Credit Party has any current
right of setoff, recoupment or other offset or any defense, claim or
counterclaim with respect to any of the Obligations, the Indenture or any other
Loan Document.

 

(b)          Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not directly or indirectly (i) create any
obligation to continue to defer any enforcement action after the occurrence of
any Default or Event of Default, (ii) constitute a consent or waiver of any
past, present or future violations of any provisions of the Indenture or any
other Loan Document nor constitute a novation of any of the Obligations under
the Indenture or other Loan Document, (iii) amend, modify or operate as a waiver
of any provision of the Indenture or any other Loan Document or any right, power
or remedy of any Noteholder or the Trustee, (iv) constitute a consent to any
merger or other transaction or to any sale, restructuring or refinancing
transaction or (v) constitute a course of dealing or other basis for altering
any Obligations or any other contract or instrument.  Except as expressly set
forth herein, each Noteholder and the Trustee reserves all of its respective
rights, powers, and remedies under the Indenture, the other Loan Documents and
applicable law.

 

(c)          This Agreement shall not be deemed or construed to be a
satisfaction, reinstatement, novation or release of the Indenture or any other
First Lien Document.

 

9

 

 

Section 8.          

 

Governing Law; Consent to Jurisdiction and Venue.  THE LAWS OF THE STATE OF NEW
YORK SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO
THIS AGREEMENT, WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THAT COULD
RESULT IN THE APPLICATION OF ANY OTHER LAW.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE ISSUER AND EACH OTHER CREDIT PARTY
HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS; PROVIDED THAT NOTHING
IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF ANY NOTEHOLDER OR THE TRUSTEE TO
COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER COMPETENT
JURISDICTION.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.  EACH CREDIT PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND OTHER DOCUMENTS AND OTHER SERVICE OF PROCESS OF ANY KIND AND
CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED
STATES OF AMERICA WITH RESPECT TO OR OTHERWISE ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT BY ANY MEANS PERMITTED BY APPLICABLE REQUIREMENTS OF LAW,
INCLUDING BY THE MAILING THEREOF (BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID) TO THE ADDRESS OF THE ISSUER SPECIFIED IN THE INDENTURE (AND SHALL BE
EFFECTIVE WHEN SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN).  EACH
CREDIT PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING CONTAINED IN THIS SECTION 8
SHALL AFFECT THE RIGHT OF ANY NOTEHOLDER OR THE TRUSTEE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER
JURISDICTION.

 

Section 9.          

 

Construction.  This Agreement and all other agreements and documents executed
and/or delivered in connection herewith have been prepared through the joint
efforts of all of the parties hereto.

 

Section 10.         

 

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed an original, but all such counterparts
shall constitute one and the same instrument, and all signatures need not appear
on any one counterpart.  Any party hereto may execute and deliver a counterpart
of this Agreement by delivering by facsimile or other electronic transmission a
signature page of this Agreement signed by such party, and any such facsimile or
other electronic signature shall be treated in all respects as having the same
effect as an original signature.

 

Section 11.         

 

Severability.  The invalidity, illegality, or unenforceability of any provision
in or obligation under this Agreement in any jurisdiction shall not affect or
impair the validity, legality, or enforceability of the remaining provisions or
obligations under this Agreement or of such provision or obligation in any other
jurisdiction.  If feasible, any such offending provision shall be deemed
modified to be within the limits of enforceability or validity; however, if the
offending provision cannot be so modified, it shall be stricken and all other
provisions of this Agreement in all other respects shall remain valid and
enforceable.

 

10

 

 

Section 12.         

 

Time of Essence.  Time is of the essence in the performance of each of the
obligations of Issuer and the other Credit Parties hereunder and with respect to
all conditions to be satisfied by such parties.

 

Section 13.         

 

Further Assurances.  Issuer and each other Credit Party agrees to take all
further actions and execute all further documents as any Noteholder may from
time to time reasonably request to carry out the transactions contemplated by
this Agreement and all other agreements executed and delivered in connection
herewith.

 

Section 14.         

 

Section Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

 

Section 15.         

 

Notices. All notices, requests, and demands to or upon the respective parties
hereto shall be given as follows:

 

To the Issuer:

 

Baker & Hostetler LLP

Attn: Jorian Rose & Elizabeth Green

45 Rockefeller Plaza

New York, NY 10111-01000

Email: egreen@bakerlaw.com

jrose@bakerlaw.com



 

To the Noteholders:

 

Andrews Kurth LLP

Attn: Paul N. Silverstein

450 Lexington Avenue, 15th Floor

New York, NY 10017

Email: paulsilverstein@andrewskurth.com

 

11

 

 

Section 16.         

 

Waivers by Issuer and other Credit Parties.

 

Waiver of Jury Trial Right And Other Matters.  EACH OF THE ISSUER AND THE OTHER
CREDIT PARTIES HEREBY WAIVES (i) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY, WHICH WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE; (ii) PRESENTMENT, DEMAND AND PROTEST, AND NOTICE
OF PRESENTMENT, PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE WITH RESPECT TO
ALL OR ANY PART OF THE OBLIGATIONS OR ANY COMMERCIAL PAPER, ACCOUNTS, CONTRACT
RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY
ANY NOTEHOLDER OR THE TRUSTEE; (iii) NOTICE PRIOR TO TAKING POSSESSION OR
CONTROL OF THE COLLATERAL OR ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY ANY
COURT PRIOR TO ALLOWING ANY NOTEHOLDER OR THE TRUSTEE TO EXERCISE ANY OF THEIR
RESPECTIVE RIGHTS AND REMEDIES; (iv) THE BENEFIT OF ALL VALUATION, APPRAISEMENT
AND EXEMPTION LAWS AND ALL RIGHTS WAIVABLE UNDER ARTICLE 9 OF THE UNIFORM
COMMERCIAL CODE; AND (v) ISSUER AND THE OTHER CREDIT PARTIES EACH ACKNOWLEDGES
THAT THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO NOTEHOLDER’ ENTERING
INTO THIS AGREEMENT AND THAT SUCH PARTIES ARE RELYING UPON THE FOREGOING WAIVERS
IN THEIR FUTURE DEALINGS WITH ISSUER AND THE OTHER CREDIT PARTIES.  EACH OF THE
ISSUER AND THE OTHER CREDIT PARTIES WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY
WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

Section 17.         

 

Assignments; No Third Party Beneficiaries.  This Agreement shall be binding upon
and inure to the benefit of Issuer, the other Credit Parties, the Noteholders
and their respective successors and assigns; provided, that neither the Issuer
nor any other Credit Party shall be entitled to delegate any of its respective
duties hereunder or to assign any of its respective rights or remedies set forth
in this Agreement without the prior written consent of the Noteholders in their
sole discretion.

 

Section 18.         

 

Joint and Several Liability.       The Credit Parties agree that they shall be
jointly and severally liable for all obligations of the Issuer and the other
Credit Parties under this Agreement.

 

Section 19.         

 

Liability of Noteholders.         The liability of any Noteholders shall be
several and not joint, both as to the Noteholders and as to any of the several
funds managed or advised by an investment manager signatory of any of the
Noteholders.

 

12

 

 

Section 20.         

 

Non-Circumvention.  The purpose of the Forbearance Agreement is to provide a
period for the Noteholders and the Issuer to negotiate appropriate terms for a
restructuring of the Issuer’s balance sheet. During the Forbearance Period, the
Noteholders shall not take any action in furtherance of enforcement of their
Notes inconsistent with the terms of this Forbearance Agreement, and shall not
otherwise commence an involuntary bankruptcy proceeding during the Forbearance
Period if the Noteholders could not otherwise commence an involuntary bankruptcy
proceeding under this Forbearance Agreement. The Credit Parties shall endeavor
to operate the business in the ordinary course (at all times in accordance with
the Budget) and shall not entertain discussions with or otherwise seek capital
from any third-party source.

 

Section 21.         

 

Final Agreement.  This Agreement, the Indenture, the other Loan Documents, and
the other written agreements, instruments, and documents entered into in
connection therewith (collectively, the “Issuer/Noteholder Documents”) set forth
in full the terms of agreement among the parties hereto and thereto with respect
to the subject matter thereof and are intended as the full, complete, and
exclusive contracts governing the relationship among such parties with respect
to the subject matter thereof, superseding all other discussions, promises,
representations, warranties, agreements, and understandings between the parties
with respect thereto.  Except as provided therein, no term of the
Issuer/Noteholder Documents may be modified or amended, nor may any rights
thereunder be waived, except in a writing signed by the party against whom
enforcement of the modification, amendment, or waiver is sought.  Any waiver of
any condition in, or breach of, any of the foregoing in a particular instance
shall not operate as a waiver of other or subsequent conditions or breaches of
the same or a different kind.  Any Noteholder’s exercise or failure to exercise
any rights or remedies under any of the foregoing in a particular instance shall
not operate as a waiver of its right to exercise the same or different rights
and remedies in any other instances.  There are no oral agreements among the
parties hereto.

 

[Signature pages to follow]

 

13

 

  

IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the parties
hereto as of the date first written above.

 



AMERICAN EAGLE ENERGY CORPORATION,

as Issuer

 

AMZG, INC.

as Credit Party

          By:     By:         Name:   Name:       Its:   Its:

  

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT

 

 

 

 

 

IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the parties
hereto as of the date first written above.

 

ARISTEIA CAPITAL, L.L.C.,

as Noteholder

 

BENNETT MANAGEMENT CORPORATION,

as Noteholder

          By:     By:         Name:   Name:       Its:   Its:

 

NORTHEAST INVESTORS TRUST,

as Noteholder

 

KAYNE ANDERSON CAPITAL ADVISORS, L.P.,

as Noteholder

          By:     By:         Name:   Name:       Its:   Its:

 

 

